                                                                        FILED
                                                                 U.S. DiSrmCT COURT
                                                                    SAVAI^NAH OIV.

             UNITED STATES DISTRICT COURT FOR THE 2111 nCT 23 PH 3: 18
                  SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION                    0LBRK.
                                                                   SO.DISW GA.


UNITED STATES OF AMERICA

     V.                                         INFORMATION
                                                CR 418-134
KRISTIANNA LAVIGNE

           Defendant




                                  ORDER


     The Government's motion to dismiss the foregoing Information without

prejudice is GRANTED.


           SO ORDERED,this ij3^dav of                          2018.



                                       iSiTED STATES MAGISTRATE JUDGE
                                        UTHER.N DISTRICT OF GEORGIA
